
	

113 SJ 42 IS: Authorization for Use of Military Force against the Islamic State in Iraq and the Levant 
U.S. Senate
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 42
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2014
			Mr. Nelson introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		To authorize the use of United States Armed Forces against the Islamic State in Iraq and the
			 Levant. 
	
	
		1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force against the Islamic State in Iraq and the Levant .2.Authorization for use of United States Armed Forces against the Islamic State in Iraq and the
			 Levant(a)In generalThat the President is authorized to use appropriate force against the Islamic State in Iraq and the
			 Levant (ISIL) in order to prevent terrorist attacks on the people and
			 interests of the United States and our allies.(b)No authorization for use of rotational ground forcesThe authorization in this section does not include authorization for the use of rotational ground
			 forces.(c)ExpirationThe authorization in this section shall expire on the date that is three years after the date of
			 the enactment of this joint resolution.(d)War Powers Resolution requirements(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this
			 section is intended to constitute specific statutory authorization within
			 the meaning of section 5(b) of the War Powers Resolution.(2)Applicability of other requirementsNothing in this resolution supercedes any requirement of the War Powers Resolution.
				
